SUMMARY ORDER
Petitioners Otu and Carol Obot appeal from a judgment of dismissal for failure to prosecute under Tax Court Rules of Procedure 123 and 149. We assume the parties’ familiarity with the facts and the record of prior proceedings, which we reference only as necessary to explain our decision.
We review the Tax Court’s dismissal for failure to prosecute for abuse of discretion. See Colon v. Comm’r of Internal Revenue, 252 F.3d 662, 662 (2d Cir.2001). Factors relevant to our review include: “1) the duration of petitioner’s failures or noncompliance; 2) whether petitioner had notice that such conduct would result in dismissal; 3) whether prejudice to the respondent is likely to result; 4) whether the court balanced its interest in managing its docket against petitioner’s interest in receiving an opportunity to be heard; and 5) whether the court adequately considered the efficacy of a sanction less draconian *58than dismissal.” Id. at 663 (internal quotation marks omitted).
Mindful of the fact that “pro se plaintiffs should be granted special leniency regarding procedural matters,” LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir.2001), we nonetheless find no abuse of discretion in this case. Petitioners’ failure to comply with court orders began with the inception of their suit and culminated in their willful refusal to appear at trial. Both the Tax Court and the respondent Commissioner of Internal Revenue warned petitioners on many different occasions, including in response to their notice that they refused to appear at what they characterized as an inevitably unfair trial, that their non-compliance and failure to appear could result in a dismissal for failure to prosecute. As we have previously observed, “it is difficult to imagine how a dismissal following an unheeded warning could be an abuse of discretion.” Id. at 210 (internal quotation marks omitted). Nothing in the record of this case indicates abuse. To the contrary, the Tax Court’s balancing of the factors outlined in Colon was reasonable and well within its discretion.
Accordingly, the judgment of dismissal is AFFIRMED.